Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “based” in claim 15is a relative term which renders the claim indefinite. The term “ZrO2-based” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, it is unclear how much ZrO2 would need to be present to be considered “ZrO2-based”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 10, 12-15 and 18 is/are rejected under 35 U.S.C. 102(a1 and a2) as being anticipated by Bellman (US Pub 20140376094).
Regarding claim 1: Bellman teaches the following article comprising a transparent substrate 110 having a primary surface 112 and a protective film on the surface (Figures).

    PNG
    media_image1.png
    421
    318
    media_image1.png
    Greyscale

The protective film comprises a hardness within the range claimed, as measured by a Berkovich nanoindenter (see 0069, 0106, 0122).
Regarding claim 2: The film comprises a strain-to-failure value of greater than 2% (see 0127). Although Bellman may not explicitly recite the value being obtained using a ring-on-ring test, Bellman still teaches the claimed property and one having ordinary skill 
Regarding claim 3: The film comprises a thickness within the range claimed (see 0105, 0123 for example).
Regarding claims 6 and 8: The film and substrate comprises an optical transmittance in the visible within the range claimed (see 0058, 0078, 0086, 0116).
Regarding claim 7: The film comprises a refractive index of at least 2.0 measured at 550nm (see 0124 for example).
Regarding claim 10: Bellman allows for their protective film 140 to be ZrO2 (i.e. 100% ZrO2) (see 0118-0119). 
Regarding claim 12: Bellman allows for their protective film 140 to be an inorganic material (see 0118-0119) wherein the material can include nanocrystallites with a size of 5-30nm (0119). Given the term “nanocrystallites” being plural indicates the presence of more than one crystal (i.e. material being polycrystalline). Given that all crystallites will have a size within 5-30nm, the average would necessarily fall within this range. 
Regarding claim 13: The substrate comprises a compressive stress region extending from the primary surface to a depth within the substrate (0015). 
Regarding claim 14 and 15: The film comprises a multilayer optical coating such as an antireflection film and can comprise a ZrO2 film having a first high refractive index and a film having a lower refractive index than the first index (0010-0011, 0107-0113).
Regarding claim 18: Bellman teaches devices made with their article (see 0003, 0016, 0134).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman (US Pub 20140376094) as applied to claim 1.
As discussed above, Bellman meets the article of claim 1 wherein their film can have a hardness meeting that of (1) claimed. Bellman does teach that their film can have a fracture toughness of greater than 1MPa.m1/2 which overlaps the requirement of (2). As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Bellman’s workable range (MPEP 2144.05). 

Claims 5, 9, 11, 16-17, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bellman (US Pub 20140376094) as applied to claim 1 and 18 in view of Smith (US Pub 20140131091).
As discussed above, Bellman meets the article of claim 1 and device of claim 18.
Regarding claim 5: Bellman fails to teach their protective film comprising a compressive stress as claimed. However, Bellman does teach their film comprising a crystalline transformation-toughened ZrO2 scratch protection layer.
As Smith, who similarly teaches a crystalline transformation-toughened ZrO2 scratch protection layer for glass, discloses that such a layer should have a compressive stress of 10-500MPa in order to improve resistance to crack propagation within or through the layer (see 0064), it would have been obvious to one having ordinary skill at the time of invention to modify Bellman to include their crystalline transformation-toughened ZrO2 scratch protection layer within their film to have a compressive stress of 10-500MPa in order to improve resistance to crack propagation within or through the layer. 
As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within the above workable range (MPEP 2144.05). 
Regarding claim 11: Bellman does teach that their protective film comprises a scratch protection layer composition comprising transformation-toughened ZrO2 (0119) but fails to teach the ZrO2 being tetragonal or monoclinic. 
As Smith, who similarly teaches a scratch protection layer composition comprising transformation-toughened ZrO2, discloses that the ZrO2 should transform from tetragonal to monoclinic in order to provide a scratch protection layer that can minimize formation of scratches as well as minimize visibility of scratches (abstract, 0007, 0047-0048, 0061-0062, Smith’s claims), it would have been obvious to one 
Regarding claim 9: Bellman does not explicitly disclose their film having a coating failure stress as claimed, however, as mentioned previously, Bellman’s film can comprise just ZrO2 (100%) which is the same as Applicants, can be polycrystalline with a crystallite size meeting Applicants, can have a thickness of 2.2-3micron (see 0123) which is the same as Applicants’ and as modified above, now includes the ZrO2 having the same structure of being tetragonal or monoclinic as Applicants. Given the similarities, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claim 19: As discussed above, Bellman teaches the invention of claim 18 but fails to teach the device having one of the covers listed. However, Bellman’s device can be a mobile phone (see 0003, 0016, 0134) and does not exclude the presence of one of the claimed covers. 
As Smith, who similarly teaches mobile phones (vehicle (i.e. transportable) display system), discloses that such products desirably include a cover for a camera, optical or IR sensor (see Figure 8 and discussion of Figure 8), it would have been obvious to one having ordinary skill at the time of invention to modify Bellman to include their device including a cover for a camera, optical or IR sensor to obtain a desirable product.
Regarding claim 20: As discussed, Bellman teaches an article comprising a transparent substrate 110 having a primary surface 112 and a protective film on the 
Bellman’s film can also have an optical extinction coefficient within the range claimed as measured at 400nm wavelength (0108) meeting the requirement (3) claimed. Bellman’s film can have a fracture toughness of greater than 1MPa.m1/2 which overlaps the requirement (2) claimed. As overlapping ranges has been held by the courts to provide a prima facie case of obviousness absent a showing of unexpected results, it would have been obvious to one having ordinary skill at the time of invention to choose values within Bellman’s workable range (MPEP 2144.05). 
The film also comprises a strain-to-failure value of greater than 2% (see 0127). Although Bellman may not explicitly recite the value being obtained using a ring-on-ring test, Bellman still teaches the claimed property and one having ordinary skill would reasonably conclude Bellman’s property to be present regardless of the method of measuring.
The film comprises a thickness within the range claimed (see 0105, 0123 for example), both the film and substrate have optical transmittances in the ranges claimed (see 0058, 0078, 0086, 0116) and the film comprises a refractive index of at least 2.0 measured at 550nm (see 0124 for example).
Bellman fails to teach their protective film comprising a compressive stress as claimed. However, for reasons previously provided, it would have been obvious to one having ordinary skill at the time of invention to modify Bellman in view of Smith to include their crystalline transformation-toughened ZrO2 scratch protection layer within 
Bellman does not explicitly disclose their film having a coating failure stress as claimed, however, as mentioned previously, Bellman’s film can comprise just ZrO2 (100%) which is the same as Applicants, can be polycrystalline with a crystallite size meeting Applicants, can have a thickness of 2.2-3micron (see 0123) which is the same as Applicants’ and for reasons previously provided, it would have been obvious to modify Bellman in view of Smith to include ZrO2 having the same structure of being tetragonal or monoclinic as Applicants. Given the similarities, one having ordinary skill would reasonably conclude the same properties to be present absent an evidentiary showing to the contrary (MPEP 2112). 
Regarding claims 16-17 and 21: Bellman does teach a consumer electronic product/device such as mobile phones (vehicle (i.e. transportable) display system) can be made with their article (see 0003, 0016, 0134) but Bellman fails to explicitly disclose the structure of their claimed product in the manner recited in claims 16-17 and 21. However, Bellman does not limit their mobile phone structure and Bellman’s article is a glass provided with scratch protection, etc.
	As Smith, who similarly teaches consumer electronic products such as mobile phones (vehicle (i.e. transportable) display system), discloses that such products desirably have a housing comprising front, back and side surfaces, electrical .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/474388 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the scope overlaps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US Patent 11,072,558. Although the claims at issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784